



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Xue, 2021 ONCA 308

DATE: 20210507

DOCKET: C68175

Hoy, Hourigan and Zarnett JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Qin Xue

Appellant

Erin Dann, appearing as duty counsel

Avene Derwa, for the respondent

Heard: May 6 2021 by video conference

On appeal from the conviction entered on
    January 22, 2020 by Justice Laura Bird of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown has filed an affidavit attesting to the fact that Mr. Xue is
    deceased, and asks that this appeal be dismissed as abated.  This appeal is
    dismissed as abated.


